Exhibit 10.2

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (this “Agreement”) is made and entered as of February
7, 2019 (the “Effective Date”), by and between PRECISION THERAPEUTICS INC., a
Delaware corporation (“AIPT”), and L2 CAPITAL, LLC, a Kansas limited liability
company (“L2”).

 

RECITALS:

 

WHEREAS, AIPT issued to L2 that certain senior secured promissory note dated
September 28, 2018 (the “Note”), pursuant to that certain securities purchase
agreement dated September 28, 2018 (the “SPA”) and entered into with L2 that
certain Registration Rights Agreement dated September 28, 2018 (the “RRA”), and
the stated principal amount of the Note is currently $1,615,908.70 as provided
therein, reflecting the First Tranche (as defined in the Note) and a $25,000
credit for L2’s transactional expenses;

 

WHEREAS, certain instances of claimed non-compliance with the terms of the
Transaction Documents (as defined under the SPA) by AIPT have occurred,
particularly but not limited to, L2’s claim that AIPT failed to timely comply
with Section 2(a) of the RRA (the “Claimed Registration Default”), which L2
claims constituted an “Event of Default” under Section 3.3 of the Note;

 

WHEREAS, AIPT did not acquire stockholder approval of the “Merger” (as defined
in the Note) on or before December 31, 2018, which pursuant to Section 3.19 of
the Note constituted an “Event of Default” (as defined in the Note) (the “Merger
Default”);

 

WHEREAS, on January 30, 2019, the Company’s registration statement on Form S-3
(Registration No. 333-228908) (the “Registration Statement”) became effective;

 

WHEREAS, in response to AIPT’s request, in reliance upon AIPT’s representations
to L2 in support thereof, and the other terms and conditions set forth in this
Agreement, L2 is willing to forebear during the Forbearance Period (as defined
below) from the exercise of L2’s rights and remedies under the Note and the
other Transaction Documents, as more fully set forth and described below in this
Agreement; and

 

WHEREAS, on the Effective Date, in order to effect certain provisions of this
Agreement, AIPT and L2 are entering into an Amended and Restated Note (the
“Amended Note”) that amends and restates the terms and conditions of the Note.

 







 

NOW, THEREFORE, in consideration of the premises set forth above, for the terms
and conditions delineated below, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the parties hereto hereby
agree as follows:

 

AGREEMENT:

 

1.                  Recitals. The Recitals set forth above are hereby made a
part of and incorporated into the terms and conditions of this Agreement.

 

2.                  Acknowledgement of Default. AIPT acknowledges and agrees
that: (i) there has occurred and are continuing one or more Event(s) of Default
under, and as defined in, the Note and Amended Note, and (ii) L2 is entitled to
exercise any and all remedies available to L2 pursuant to the Transaction
Documents in response to such Event(s) of Default, including without limitation,
its remedies under Article III of the Note and Amended Note.

 

3.                  Forbearance. Subject to the terms and conditions of this
Agreement, L2 is willing to postpone pursuing its rights and remedies under the
Transaction Documents, in particular and without limitation with respect to the
acceleration of the Note and immediate payment of the Default Amount (as defined
in the Note), with respect to the Claimed Registration Default and the Merger
Default (“Forbearance”), on the following terms:

 

(a)               Subject to AIPT’s compliance with the terms of this Agreement,
the Forbearance will commence on the Effective Date and will expire at 11:59
p.m., on March 31, 2019, time being of the essence (the “Forbearance Period”),
or earlier as provided herein. During the Forbearance Period, the acceleration
of the Note and payment of the Default Amount shall be deemed suspended with
respect to the Claimed Registration Default and Merger Default, subject to the
ability of L2 hereunder to immediately exercise its rights and remedies under
this Agreement and the Transaction Documents, including but not limited to the
acceleration of the Note and enforcement of payment of the Default Amount.

 

(b)               If AIPT does not receive the required stockholder approval of
the Merger on or before March 31, 2019 (a “Vote Failure”), then the Forbearance
Period will immediately terminate, and L2 may immediately exercise any of its
rights and remedies provided for under the Transaction Documents, including but
not limited to the acceleration of the Note (and as amended, the Amended Note)
and enforcement of payment of the Default Amount.

 

(c)               If at any time after the Effective Date: (i) AIPT fails to
abide by any of the terms and conditions of this Agreement; or (ii) AIPT fails
to comply with any of the terms of any of the other Transaction Documents; or
(iii) AIPT fails to timely make the payments required under the Amended Note; or
(iv) any Events of Default, in addition to the Claimed Registration Default and
Merger Default, occur, including but not limited to bankruptcy proceedings that
would be a default under Section 3.7 of the Note (and as amended, the Amended
Note), then the Forbearance Period will immediately terminate, and L2 may
immediately exercise any of its rights and remedies provided for under the
Transaction Documents, including but not limited to the acceleration of the Note
(and as amended, the Amended Note) and enforcement of payment of the Default
Amount.

 



-2-



 

4.                  Default Cure. If both (a) the United States Securities and
Exchange Commission does not issue any stop orders regarding the use of the
Registration Statement or take any other regulatory action to stop the use of
the Registration Statement and the Registration Statement effectively covers
L2’s resale of all of the Registrable Securities (as defined in the RRA), and
(b) if AIPT receives the required stockholder approval of the Merger on or
before March 31, 2019 and the Vote Failure does not occur, then the Claimed
Registration Default and Merger Default will be deemed to have been cured (the
“Default Cure”, and such date of affirmative confirmation by the parties of the
successful Default Cure being the “Default Cure Date”), provided, that (i) on
the Default Cure Date there has been no further Event of Default other than the
Claimed Registration Default and the Merger Default, (ii) on the Default Cure
Date, AIPT has satisfied all of its obligations under the RRA (subject to the
provisions of Section 7 below), (iii) as of the Default Cure Date, AIPT has
satisfied all of its other obligations under the Transaction Documents and this
Agreement, (iv) the 15% Increase (as defined below) has been effected through
the issuance of the Amended Note, and (v) the Forbearance Shares (as defined
below) have been issued to L2. Subject to the foregoing, effective on the
Default Cure Date and subject to any further rights of L2 upon any further Event
of Default other than the Claimed Registration Default and Merger Default or
other events as provided hereunder, (I) the Default Amount will not be payable
regarding the Claimed Registration Default and Merger Default, (II) interest on
the Note (and as amended, the Amended Note) will cease to accrue at the Default
Interest Rate but will again accrue at 8% per annum as provided in the Note (and
as amended, the Amended Note), and (III) the Note (and as amended, the Amended
Note) shall not accelerate but all amounts will remain due and payable as
provided by the terms of the Amended Note absent an Event of Default. For the
avoidance of doubt, in the event of the Default Cure, all of AIPT’s obligations
relating to the Claimed Registration Default and the Merger Default will have
been deemed to be satisfied by effecting the 15% Increase, the accrual of
Default Interest from the date of the initial Claimed Registration Default
through the Default Cure, the issuance of the Forbearance Shares and AIPT’s
compliance with the other terms of this Agreement and the Transaction Documents.
On the other hand, if there has been no Default Cure, then L2 may immediately
exercise any of its rights and remedies provided for under the Transaction
Documents at the respective times set forth in Section 3(a), (b) or (c),
including but not limited to the acceleration of the Note (and as amended, the
Amended Note) and enforcement of payment of the Default Amount, notwithstanding
the 15% Increase and the issuance of the Forbearance Shares.

 

5.                  Default on Stop Order. AIPT hereby agrees that if the United
States Securities and Exchange Commission issues a stop order regarding the use
of the Registration Statement or takes any other regulatory action to stop the
use of the Registration Statement such an event shall constitute an “Event of
Default” under the Note (and as amended, the Amended Note).

 

6.                  Increase of Principal Amount of Note. AIPT hereby agrees, as
consideration for L2 entering into this Forbearance Agreement, to pay to L2 an
additional sum of $242,386.30, (the “15% Increase”), equal to 15% of the stated
principal amount of the Note. AIPT and L2 agree that the payment of the 15%
Increase shall be effected by adding the 15% Increase to the principal amount of
the Note. The application of the 15% Increase to the Note shall be evidenced by
the execution of this Agreement and the Amended Note on the Effective Date.

 

7.                  Issuance of Forbearance Shares. AIPT hereby agrees as
consideration for L2 entering into this Forbearance Agreement, to immediately
issue to L2 116,667 newly issued, duly authorized and non-assessable, shares of
AIPT common stock (the “Forbearance Shares”). The parties agree that the failure
of AIPT to deliver the Forbearance Shares within 2 business days after the
Effective Date shall be an Event of Default under the Note (and as amended, the
Amended Note). L2 acknowledges that the Forbearance Shares were not included in
the Registration Statement and are not Registrable Securities covered by the
RRA. AIPT hereby agrees to use best efforts to file an additional registration
statement for use by L2 for the resale of the Forbearance Shares as soon as
practicable, but in no event later than March 1, 2019 (the “Forbearance Reg
Statement”). AIPT shall use best efforts to have such Forbearance Reg Statement
become effective as soon as practicable. AIPT agrees that in the event that it
does not file the Forbearance Reg Statement by March 1, 2019, such an event
shall constitute an “Event of Default” under the Note (and as amended, the
Amended Note).

 

-3-



 



8.                  Interest. AIPT hereby agrees that interest on the Note (and
as amended, the Amended Note) will accrue at the rate of Default Interest (as
defined in the Note (and as amended, the Amended Note)) from November 15, 2018
through the earlier of (a) the date of the Default Cure or (b) the remaining
term of the Note (and as amended, the Amended Note), and the Amended Note
reflects accrual at the rate of Default Interest on such terms.

 

9.                  Fees. AIPT shall promptly, as a condition to the
commencement of the Forbearance Period, repay in full all reasonable costs
incurred by L2 in preparing this Agreement.

 

10.                Enforceability; No Defense; Waiver. AIPT agrees and
acknowledges that except as otherwise specifically provided herein, each of the
Transaction Documents is enforceable in accordance with its terms, and that, as
of the Effective Date, it has no claims, defenses, offsets, recoupments or
counterclaims to the enforcement of any of its obligations to L2 under the
Transaction Documents. To the extent such claims, defenses, offsets, recoupments
or counterclaims exist as of the date of this Agreement, they are hereby
irrevocably waived and released by AIPT in consideration of L2’s execution of
this Agreement. AIPT has duly authorized, executed and delivered this Agreement,
and AIPT acknowledges that the Transaction Documents are valid and enforceable
in accordance with their terms against AIPT, except as otherwise specifically
provided herein,.

 

11.                Reaffirmation and Ratification; Validity of Transaction
Documents. AIPT acknowledges and agrees that the Transaction Documents shall
remain in full force and effect as they may be modified herein and in the
Amended Note, and all of the terms, provisions and obligations of such modified
Transaction Documents are hereby ratified and reaffirmed in all respects.

 

12.                No Waiver. Notwithstanding anything to the contrary herein,
AIPT understands, acknowledges and agrees that: L2 has not waived any existing
or future Event(s) of Default; the Note (and as amended, the Amended Note) will
remain in default throughout the Forbearance Period; interest will continue to
accrue at the rate of Default Interest (as defined in the Note (and as amended,
the Amended Note)), unless otherwise provided for; and the Forbearance Period
will expire automatically without notice of any kind immediately upon the
occurrence of any breach or default under this Agreement or Event of Default
under any of the other Transaction Documents, including without limitation, any
such default relating to a further breach of an existing Event of Default. AIPT
acknowledges and agrees that no notice of any kind will be required by L2 to
exercise any of its rights and remedies under any of the Transaction Documents
if AIPT commits a further Event of Default under any of the Transaction
Documents.

 

13.                Release. In consideration of the benefits provided to AIPT
under the terms and provisions hereof, AIPT hereunder hereby agrees as follows:

 



-4-



 

AIPT for itself and on behalf of its officers, directors, successors and
assigns, does hereby release, acquit and forever discharge L2, all of L2’s
predecessors in interest, and all of L2’s past and present officers, directors,
shareholders, attorneys, affiliates, employees and agents, of and from any and
all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Released Claim” and,
collectively, the “Released Claims”), that AIPT hereunder now has or may acquire
as of the date of this Agreement (hereafter, the “Release Date”) as well as
following the Release Date, including, without limitation, those Released Claims
in any way arising out of, connected with or related to any and all prior
financing or investment accommodations, if any, provided by L2, or any of L2’s
predecessors in interest, to AIPT, and any agreements, notes or documents of any
kind related thereto or the transactions contemplated thereby or hereby, or any
other agreement or document referred to herein or therein.

 

14.                Waiver of Jury Trial and Certain Damages. AIPT WAIVES ITS
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, IN CONNECTION WITH THE TRANSACTION
DOCUMENTS, IN CONNECTION WITH ANY RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER THE
TRANSACTION DOCUMENTS, OR ARISING OUT OF THE PERFORMANCE OR ENFORCEMENT OF ANY
SUCH RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR THE TRANSACTION DOCUMENTS.
Except as prohibited by law, AIPT waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. AIPT certifies that neither L2 nor any
representative, agent or attorney of L2 has represented, expressly or otherwise,
that L2 would not, in the event of litigation, seek to enforce the foregoing
waivers or other waivers contained in this Agreement and acknowledge that, in
entering into this Agreement, L2 is relying upon, among other things, the
waivers and certifications contained in this Section.

 

15.                Waiver of Stay. In the event of a voluntary or involuntary
liquidation or reorganization case by or against AIPT under bankruptcy,
receivership, or other insolvency law, AIPT hereby agrees that L2 shall be free
to pursue foreclosure and other remedies with respect to any of the property
described herein or in the Transaction Documents without opposition or
interference by AIPT, that L2 shall be entitled to seek and obtain relief from
the automatic stay under Section 362 of the Bankruptcy Code without objection by
AIPT, and that any rights to stay, enjoin, or otherwise delay or impede L2’s
remedies against any collateral for the Note (and as amended, the Amended Note),
including foreclosure, which might be available to AIPT, including any rights
under Sections 105 and 362 of the Bankruptcy Code, are hereby released and
waived (hereinafter referred to as the “Waiver-of-Stay”). AIPT acknowledges and
agrees that L2 has specifically bargained for this Waiver-of-Stay in
consideration of its granting the Forbearance provided for herein.

 

16.                No Representations or Agreements. AIPT agrees that L2 has
made no representations, promises, or agreements regarding the Forbearance not
set forth in this Agreement, and AIPT is not entitled to rely on any
representation, promise, or agreement regarding the Forbearance not set forth
herein.

 



-5-



 

17.                Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered to L2 will be deemed to
be an original and all of which, taken together, will be deemed to be one and
the same instrument.

 

18.                Non-Impairment. Except as expressly provided herein, nothing
in this Agreement shall alter or affect any provision, condition or covenant
contained in the Note or other Transaction Documents, or affect or impair any
rights, powers, or remedies thereunder, it being the intent of the parties
hereto that the provisions of the Amended Note and the other Transaction
Documents, as they may be modified herein, shall continue in full force and
effect except as expressly modified hereby.

 

19.                Miscellaneous. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Kansas. In any action
brought or arising out of this Agreement, AIPT hereby consents to the same
dispute resolution (including arbitration, venue and forum,) provisions set
forth in the SPA. The parties hereto intend to execute this Agreement under
seal. Time is of the essence in relation to all matters herein. The headings
used in this Agreement are for convenience only and shall be disregarded in
interpreting the substantive provisions of this Agreement. Except as expressly
provided otherwise herein, all terms used herein shall have the meaning given to
them in the other Transaction Documents.

 

20.                Final Agreement; No Representations. This Agreement is the
final expression of the parties’ agreement. All other prior written or oral
agreements and understandings, if any, are superseded. AIPT agrees that L2 has
made no representations, promises, waivers, or agreements not set forth in this
Agreement, and AIPT is not entitled to rely on any representation, promise,
waiver, agreement, or course of conduct not set forth herein. This Agreement may
be modified only by a writing signed by all the parties hereto.

 

21.                Advice of Counsel. AIPT acknowledges that it has the option
to seek the advice of and to be advised by competent legal counsel of their
choice in connection with the negotiation of the transactions contemplated by
this Agreement and that AIPT has willingly entered into this Agreement with full
understanding of the legal and financial consequences of this Agreement.

 

22.                Notice. Notice required under this Agreement shall be
addressed to the parties at the addresses listed below and sent by a nationally
recognized overnight courier for next day morning delivery, in which case notice
shall be deemed delivered one (1) business day after deposit with such overnight
courier. The addresses below may be changed by written notice to the other
party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice.

 



-6-



 

 

If to AIPT: PRECISION THERAPEUTICS INC.  

2915 Commers Drive, Suite 900

Eagan, Minnesota 55121

Attention: Bob Myers, CFO

E-mail: bmyers@skylinemedical.com

 

If to L2:

L2 Capital, LLC  

208 Ponce de Leon Ave.

Ste. 1600

San Juan, PR 00918

e-mail: investments@ltwocapital.com

   

 

 

** Remainder of page intentionally left blank **

 

 

 

 

 



-7-



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

  PRECISION THERAPEUTICS INC., a Delaware corporation       By: /s/ Bob Myers  
Name: Bob Myers   Title: Chief Financial Officer           L2 CAPITAL, LLC, a
Kansas limited liability company       By: /s/ Adam R. Long   Name: Adam R. Long
  Title: Manager        

 

 

 

 

-8-




 



